On the motion to dismiss the appeal at the January term, Baldwin, J. delivered the opinion of the Court
Field, C. J. and Cope, J. concurring.
The motion to dismiss is denied. The motion comes too late. The true construction of the stipulation of eighteenth October, 1859, is that the respondent should retain at the succeeding term the rights he had *361at the time of the stipulation—not that he should be entitled to new and additional privileges If this were intended, it should have been distinctly stated. On the eighteenth of October, the respondent had no right, according to our rules, to make this motion, and the saving of the right to make any motion which he might have made at the October term, includes only those rights of which he could have availed himself at the date of the stipulation, and not those which had already lapsed by his own laches. Besides, the rule is for our convenience, and we do not acknowledge the unqualified right of parties to stipulate for the abrogation of the rules we have prescribed for the convenient dispatch of businesss. As well might they stipulate that the transcripts should not be filed until after the argument, or for an unlimited time for filing briefs, or for the making out the records contrary to our rules.
Motion denied.
At the April term, Field, C. J. delivered the opinion of' the Court, Baldwin, J. and Cope, J. concurring.
The statement in this case is subject to the same objections taken in Barrett v. Tewksbury. It omits to specify the grounds upon which the appellant relies upon the appeal, and for this omission it cannot be regarded as forming any part of the record into which we can look. The appeal must therefore rest upon the judgment roll, which discloses no error, and the judgment is in consequence affirmed.